UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2010 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-18412 YTB International, Inc. (Exact name of registrant as specified in its charter) Delaware 20-2181181 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1901 East Edwardsville Road, Wood River, IL62095 (Address of principal executive offices)(Zip Code) (618) 655-9477 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox As of August 2, 2010, there were 80,302,414 shares of the registrant’s Class A Common Stock, $0.001 par value, outstanding and 34,318,278 shares of the registrant’s Class B Common Stock, $0.001 par value, outstanding.* * Excludes 914,516 restricted shares of Class A Common Stock and 1,829,032 restricted shares of Class B Common Stock that have been granted but are being held in escrow, as they have not yet vested and are therefore not treated as outstanding. YTB INTERNATIONAL, INC. Index to Quarterly Report on Form 10-Q Three and six months ended June 30, 2010 PART I FINANCIAL INFORMATION Item 1. Financial Statements. Condensed Consolidated Balance Sheets, June 30, 2010 (Unaudited) and December 31, 2009 3 Condensed Consolidated Statements of Operations (Unaudited) Three months ended June 30, 2010 and 2009 4 Condensed Consolidated Statements of Operations (Unaudited) Six months ended June 30, 2010 and 2009 5 Condensed Consolidated Statements of Cash Flows (Unaudited) Six months ended June 30, 2010 and 2009 6 Notes To Condensed Consolidated Financial Statements (Unaudited) 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 42 Item 4T. Controls and Procedures. 42 PART II OTHER INFORMATION Item 1. Legal Proceedings. 42 Item 1A. Risk Factors. 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 42 Item 3. Defaults Upon Senior Securities. 42 Item 4. [Removed and Reserved.] 42 Item 5. Other Information. 42 Item 6. Exhibits. 43 Signatures 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. YTB INTERNATIONAL, INC. Condensed Consolidated Balance Sheets Dollars in thousands, except share and per share data (Unaudited) June 30, 2010 December 31, ASSETS Current assets: Cash $ $ Restricted cash Short-term investments 28 28 Accounts receivable (less allowance for doubtful accounts of $0 in 2010 and $110 in 2009) Notes receivable Inventory, net 44 Prepaid marketing commissions and advances Other prepaid expenses and current assets, net Total current assets Assets held for sale Property and equipment, net Goodwill Other assets 15 49 TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Current liabilities: Accounts payable $ $ Accrued commissions Other accrued expenses Deferred revenue Short-term debt Other current liabilities Total current liabilities Other long-term liabilities: Other income tax liabilities Accrued severance Total other long-term liabilities TOTAL LIABILITIES Commitments and Contingencies (Note 16) STOCKHOLDERS' EQUITY Preferred stock, $.001 par value, 5,000,000 authorized, none issued and outstanding at June 30, 2010 and December 31, 2009 - - Class A Common stock, $.001 par value, 300,000,000 shares authorized; 80,302,414 and 76,185,988 shares issued and outstanding at June 30, 2010 and December 31, 2009, respectively 80 76 Class B Common Stock, $.001 par value, 100,000,000 shares authorized; 34,318,278 and 33,613,412 shares issued and outstanding at June 30, 2010 and December 31, 2009, respectively; convertible into Class A shares on a one-for-one basis 34 34 Additional paid-in capital Accumulated other comprehensive loss 19 10 Accumulated deficit ) ) Treasury stock, at cost, 25,404 shares at June 30, 2010 and December 31, 2009 ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to unaudited condensed consolidated financial statements. 3 YTB INTERNATIONAL, INC. Condensed Consolidated Statements of Operations (Unaudited) Three months ended June 30, Dollars in thousands, except share and per share data NET REVENUES ITC and PDS sales and monthly fees $ $ Travel and product commissions and services Training programs and marketing materials Other Total net revenues OPERATING EXPENSES Marketing commissions Travel and product commissions Depreciation and amortization Training programs and marketing materials General and administrative Total operating expenses OPERATING (LOSS) INCOME ) OTHER INCOME (EXPENSE) Interest and dividend income 34 44 Interest expense ) ) Foreign currency translation gain (5 ) 13 Total other (expense) income ) 35 (LOSS) INCOME FROM CONTINUING OPERATIONS BEFORE INCOME TAX PROVISION (BENEFIT) ) INCOME TAX PROVISION (BENEFIT) 28 ) (LOSS) INCOME FROM CONTINUING OPERATIONS ) LOSS FROM DISCONTINUED OPERATIONS (NET OF TAX) ) ) NET LOSS $ ) $ ) NET INCOME (LOSS) PER SHARE: Weighted average shares outstanding - basic and diluted for Class A and Class B shares (Loss) income per share from continuing operations - basic and diluted* $ ) $ Loss per share from discontinued operations - basic and diluted* $ ) $ ) Net loss per share - basic and diluted* $ ) $ ) *Amounts for Class A and Class B shares are the same under the two-class method. See accompanying notes to unaudited condensed consolidated financial statements. 4 YTB INTERNATIONAL, INC. Condensed Consolidated Statements of Operations (Unaudited) Six months ended June 30, Dollars in thousands, except share and per share data NET REVENUES ITC and PDS sales and monthly fees $ $ Travel and product commissions and services Training programs and marketing materials Other Total net revenues OPERATING EXPENSES Marketing commissions Travel and product commissions Depreciation and amortization Training programs and marketing materials General and administrative Total operating expenses OPERATING LOSS ) ) OTHER INCOME (EXPENSE) Interest and dividend income 71 71 Interest expense ) ) Foreign currency translation gain (loss) (5 ) 15 Total other (expense) income ) 38 LOSS FROM CONTINUING OPERATIONS BEFORE INCOME TAX PROVISION (BENEFIT) ) ) INCOME TAX PROVISION (BENEFIT) 53 ) LOSS FROM CONTINUING OPERATIONS ) ) LOSS FROM DISCONTINUED OPERATIONS (NET OF TAX) (6 ) ) NET LOSS $ ) $ ) NET LOSS PER SHARE: Weighted average shares outstanding - basic and diluted for Class A and Class B shares Loss per share from continuing operations - basic and diluted* $ ) $ ) Loss per share from discontinued operations - basic and diluted* $ ) $ ) Net loss per share - basic and diluted* $ ) $ ) *Amounts for Class A and Class B shares are the same under the two-class method. See accompanying notes to unaudited condensed consolidated financial statements. 5 YTB INTERNATIONAL, INC. Condensed Consolidated Statements of Cash Flows (Unaudited) Six months ended June 30, Dollars in thousands CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Write-off of uncollectible notes and advances - 22 Provision for uncollectible notes and advances - 13 (Gain) loss on disposal of property and equipment (1 ) 40 Loss from disposal of discontinued operations, net of tax 6 Reserve against inventory 33 Reserve against earnest money deposit - 4 Amortization of debt issue costs 32 - Interest income on notes receivable - ) Provision for uncollectible interest on notes receivable - 16 Bad debt provision reversal ) - Amortization of restricted stock 47 Stock option expense Compensation credit ) ) Change in operating assets and liabilities: Restricted cash-collateral provided by (used as) reserves for credit card processing ) Restricted cash-collateral Canadian operations 13 96 Accounts receivable, net 73 Notes receivable ) 82 Inventory 48 Prepaid marketing commissions and advances (8 ) Other prepaid expenses and current assets ) ) Other assets 34 3 Accounts payable ) ) Accrued commissions ) ) Other accrued expenses ) ) Other current liabilities 37 ) Deferred revenue ) Other income tax liabilities (2 ) 5 Other liabilities - (2 ) NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment (2 ) ) Proceeds from sale of property and equipment 22 14 Proceeds from asset held for sale - Cash paid to prepare asset for sale - ) Proceeds from redemption of short-term investments - Purchases of short-term investments - ) Cash relinquished in disposal of discontinued operations - ) NET CASH PROVIDED BY INVESTING ACTIVITIES 20 CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of debt - Payment of debt issue costs ) - Repayment of short-term debt ) ) Proceeds received under stock purchase plan - NET CASH PROVIDED BY FINANCING ACTIVITIES 70 EFFECT OF EXCHANGE RATE CHANGES ON CASH (2
